Citation Nr: 1513302	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  09-42 115A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating higher than 20 percent for thoracolumbar strain with degenerative joint disease at L5-S1 for the period since May 20, 2010.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran had a verified period of active duty for training in the Marine Corps Reserve from June 2005 to November 2005, as well as a verified period of active duty in the Marine Corps from September 2007 October 2008.  He also had additional service in the Marine Corps Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that granted service connection and a 10 percent rating for thoracolumbar strain, effective October 9, 2008.  

A July 2009 RO decision granted service connection for degenerative disease at L5-S1, and recharacterized the Veteran's service-connected back disability as thoracolumbar strain with degenerative disease at L5-S1.  The 10 percent disability rating was continued.  

An August 2010 RO decision increased the rating for the Veteran's service-connected thoracolumbar strain with degenerative disease at L5-S1 to 20 percent, effective May 20, 2010.  Since that grant did not represent a total grant of benefits sought on appeal, the claims for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

A May 2011 Board decision denied an initial rating higher than 10 percent for thoracolumbar strain with degenerative disease at L5-S1 for the period from October 9, 2008 to May 19, 2010.  The Board also remanded the issue of entitlement to an initial rating higher than 20 percent for thoracolumbar strain with degenerative disease at L5-S1 for the period since May 20, 2010 for further development.  

In February 2012 and May 2014, the Board again remanded the issue of entitlement to an initial rating higher than 20 percent for thoracolumbar strain with degenerative disease at L5-S1 for further development.  


FINDING OF FACT

In February 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


